Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose “an apparatus for inspecting a well having nested multi-tubular structure, the apparatus comprising: an acoustic transducer coupled to a mandrel configured to be conveyed in an inner-most tubular in the nested multi-tubular structure, the acoustic transducer configured to transmit an acoustic signal and receive a return acoustic signal having a plurality of resonances due to the multi-tubular structure and a processor configured to (i) determine an annulus distance of any tubular in the nested multi-tubular structure with respect to an adjacent tubular using a time of flight of the transmitted acoustic signal, (ii) determine an acoustic speed in a component in the nested multi-tubular structure using the annulus distance and the plurality of resonances, and (iii) determine a characteristic of the component that corresponds with the acoustic speed” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACQUES M SAINT SURIN/Examiner, Art Unit 2861